Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-15,17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi (PG Pub 2012/0049190 A1).
Regarding claim 1, Miyairi teaches an integrated circuit (IC) device comprising: a gate comprising a metal (102/202, figs. 2-5, paragraphs [0056][0059]); a layer adjacent to the gate, the layer comprising a dielectric material (104/204 paragraph [0060]); a source (110/210, paragraph [0075]); a drain (110/210, paragraph [0075]); a semiconductor structure adjacent to the layer, the semiconductor structure comprising: a first portion (hole in 222/224 and 222 below the hole, fig. 5A) which forms at least in part a recess of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first portion (fig. 5B); a second portion (222/224 on the left or the right) between the source and the gate; and a third portion (222/224 on the right or the left) between the drain and the gate, wherein the first portion is between the second portion and the third portion; and an insulator structure (228, fig. 5B, paragraph [0094]) which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess to each of the second portion and the third portion.
Regarding claim 2, Miyairi teaches the IC device of claim 1, wherein a first thickness (5 nm + 65 nm = 70 nm, paragraphs [0148][0153]) of the first portion is equal 
Regarding claim 3, Miyairi teaches (see claim 2) the IC device of claim 2, wherein the first thickness is equal to or less than 80% of the second thickness.  
Regarding claim 4, Miyairi teaches (see claim 2) the IC device of claim 1, wherein a difference between a first thickness of one of the second portion or the third portion and a second thickness of the first portion is at least 1.0 nanometers.  
Regarding claim 5, Miyairi teaches the IC device of claim 1, wherein the semiconductor structure includes a first layer of a first semiconductor material (106/206, microcrystal Si, paragraphs [0065][0066][0056]) and a second layer (108/208) of a second semiconductor material other than (paragraphs [0069][0070]) the first semiconductor material.  
Regarding claim 6, Miyairi teaches the IC device of claim 1, wherein: a first surface of the second portion is opposite a second surface of the second portion; -2-Application No. 15/939,081Atty. Docket No. 01.AA3883-USResponse to Office Action of May 05, 2021Examiner Yeung Lopez, Feifeia third surface of the third portion is opposite a fourth surface of the third portion; the recess is formed in part with the first surface and the third surface; and the insulator structure extends to each of the first surface, the second surface, the third surface, and the fourth surface (see fig. 5A below).  

    PNG
    media_image1.png
    544
    841
    media_image1.png
    Greyscale


Regarding claim 7, Miyairi teaches the IC device of claim of 6, wherein: a side of the source (210 on the left, fig. 5A above) is aligned with a side of the second portion; or a side of the drain (210 on the right, fig. 5A above) is aligned with a side of the third portion.
Regarding claim 8, Miyairi teaches (see claim 1) a method comprising: forming a gate comprising a metal; 31 forming a layer adjacent to the gate, the layer comprising a dielectric material; forming a semiconductor structure adjacent to the layer, wherein forming the semiconductor structure comprises forming a recess with a first portion of the semiconductor structure, the first portion between a second portion of the semiconductor structure and a third portion of the semiconductor structure, wherein a bottom of the recess is formed with a surface of the first portion (fig. 5B); forming a source, wherein the second portion of the semiconductor structure is between the source and the gate; and forming a drain, wherein the third portion of the semiconductor structure is between the drain and the gate; and forming an insulator structure (228, fig. 5B, paragraph [0094]) which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess to each of the second portion and the third portion.  
Regarding claim 9, Miyairi teaches (see claim 2) the method of claim 8, wherein a first thickness of the first portion is equal to or less than 95% of a second thickness of one of the second portion or the third portion.  
Regarding claim 10, Miyairi teaches (see claim 2) the method of claim 9, wherein the first thickness is equal to or less than 80% of the second thickness.  
Regarding claim 11, Miyairi teaches (see claim 2) the method of claim 8, wherein a difference between a first thickness of one of the second portion or the third portion and a second thickness of the first portion is at least 1.0 nanometers.32  
Regarding claim 12, Miyairi teaches (see claim 5) the method of claim 8, wherein forming the semiconductor structure comprises forming a first layer of a first semiconductor material, and forming a second layer of a second semiconductor material other than the first semiconductor material.  
Regarding claim 13, Miyairi teaches (see claim 6 above), the method of claim 8, wherein: a first surface of the second portion is opposite a second surface of the second portion; -2-Application No. 15/939,081Atty. Docket No. 01.AA3883-USResponse to Office Action of May 05, 2021Examiner Yeung Lopez, Feifeia third surface of the third portion is opposite a fourth surface of the third portion; the recess is formed in part with the first surface and the third surface; and the insulator structure extends to each of the first surface, the second surface, the third surface, and the fourth surface (see fig. 5A above).  
Regarding claim 14, Miyairi teaches the method of claim13, wherein: a side of the source (210 on the left, fig. 5A above) is aligned with a side of the second portion; or a side of the drain (210 on the right, fig. 5A above) is aligned with a side of the third portion.
Regarding claim 15, Miyairi teaches the method of claim 8, wherein forming the semiconductor structure comprises: depositing a first semiconductor material on the layer (fig. 3B); and performing an etch (fig. 5A) of the first semiconductor material to expose a surface of the first portion.  
Regarding claim 17, Miyairi teaches (see claim 1) a system comprising :an integrated circuit (IC) comprising: a gate comprising a metal; a layer adjacent to the gate, the layer comprising a dielectric material; a source; a drain; a semiconductor wherein a bottom of the recess is formed with a surface of the first portion (fig. 5B); 34a second portion between the source and the gate; and a third portion between the drain and the gate, wherein the first portion is between the second portion and the third portion; and an insulator structure (228, fig. 5B, paragraph [0094]) which, at the bottom of the recess, and at a top of the recess, extends horizontally across the recess to each of the second portion and the third portion; and a display device (paragraphs [0130][0135], fig. 8) coupled to the IC, the display device to generate a display based on a signal communicated (through pixel electrodes, paragraph [0055]) with the IC.  
Regarding claim 18, Miyairi teaches (see claim 2) the system of claim 17, wherein a first thickness of the first portion is equal to or less than 95% of a second thickness of one of the second portion or the third portion.  
Regarding claim 19, Miyairi teaches (see claim 2) the system of claim 18, wherein the first thickness is equal to or less than 80% of the second thickness.  
Regarding claim 20, Miyairi teaches (see claim 2) the system of claim 17, wherein a difference between a first thickness of one of the second portion or the third portion and a second thickness of the first portion is at least 1.0 nanometers.  
Regarding claim 21, Miyairi teaches (see claim 5) the system of claim 17, wherein the semiconductor structure includes a first layer of a first semiconductor material and a second layer of a second semiconductor material other than the first semiconductor material.35  
Regarding claim 22, Miyairi teaches (see claim 6) the system of claim 17, wherein the gate is between a substrate and one of the source or the drain.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi (PG Pub 2012/0049190 A1) as applied to claims 1,8,17 above, and further in view of Ide et al (PG Pub 2011/0001190 A1).
Regarding claim 23, Miyairi remains as applied in claim 17.
Miyairi does not teach a material of the semiconductor structure comprises oxygen and one of zinc, indium, gallium, or tin.
In the same field of endeavor, Ide teaches a material of the semiconductor structure comprises oxygen and one of zinc (paragraph [0257]), indium, gallium, or tin; for the benefits of providing a semiconductor structure that had high mobility and that could be formed at lower temperature than silicon to provide a flexible display (paragraph [0257]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a material of the semiconductor structure to comprise oxygen and one of zinc, indium, gallium, or tin; for the benefits of providing a semiconductor structure that had high mobility and that could be formed at lower temperature than silicon to provide a flexible display.  
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“forming the semiconductor structure comprises:33 forming a first patterned mask, wherein a first hole and a second hole each extend through the first patterned mask; performing a first deposition into each of the first hole and the second hole; forming a second patterned mask, wherein a third hole extends through the .
Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899